DISMISS and Opinion Filed February 25, 2019




                                          S  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01219-CV

               VALOR RENTALS & OILFIELD SERVICES, LLC, Appellant
                                     V.
               MAVERICK FIELD SERVICES LOGISTICS, LLC, Appellee

                           On Appeal from the County Court at Law No. 1
                                       Collin County, Texas
                               Trial Court Cause No. 001-01072-2018

                                MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
       Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

December 19, 2018, that failure to file the brief by December 29, 2018 would result in dismissal

of the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id.

38.8(a)(1); 42.3(b),(c).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE

181219F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 VALOR RENTALS & OILFIELD                         On Appeal from the County Court at Law
 SERVICES, LLC, Appellant                         No. 1, Collin County, Texas
                                                  Trial Court Cause No. 001-01072-2018.
 No. 05-18-01219-CV       V.                      Opinion delivered by Chief Justice Burns,
                                                  Justices Whitehill and Molberg
 MAVERICK FIELD SERVICES                          participating.
 LOGISTICS, LLC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MAVERICK FIELD SERVICES LOGISTICS, LLC
recover its costs of this appeal from appellant VALOR RENTALS & OILFIELD SERVICES,
LLC.


Judgment entered February 25, 2019




                                            –2–